*851In a neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Kings County (Freeman, J.), dated April 20, 2006, which extended the placement of the subject child, Donnell E. M., until, in effect, October 18, 2006, and modified the permanency plan to permanent placement in an alternative planned living arrangement.
Ordered that the appeal from so much of the order as extended the placement of Donnell E. M. until, in effect, October 18, 2006, is dismissed as academic; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order as extended the placement of the child must be dismissed as academic because the period of placement expired by its own terms (see Matter of Lecknold M., 33 AD3d 616, 616-617 [2006]; Matter of Q.-L. H., 27 AD3d 738; Matter of Dishana R., 12 AD3d 610 [2004]).
The credible evidence demonstrated that the child adamantly refused to even visit with the mother and exhibited severe emotional distress at the mere thought of visiting with her, and that the mother had a history of physical and verbal abuse of the child and his siblings which she refused to acknowledge as a reason why the child did not want to visit her. Accordingly, the court properly determined that the modification of the permanency plan to permanent placement in an alternative planned living arrangement was in the best interest of the child (see Matter of Rena M., 10 AD3d 611 [2004]; see generally Matter of William AA., 24 AD3d 1125, 1127-1128 [2005]). Mastro, J.P., Covello, Angiolillo and Dickerson, JJ., concur.